Per Curiam.
Defendant appeals a plea-based conviction on a charge of unarmed robbery. The people move to affirm.
Defendant first claims that his plea was the result of undue influence, compulsion, or duress. This claim is contradicted by the transcript of the guilty plea proceedings.
*332The defendant further claims that his conviction was invalid because the trial judge prior to the acceptance of his guilty plea did not advise him of the nature of the accusation against him. The record reveals that defendant was in fact fully aware of the nature of the accusation. People v. Stewart (1968), 10 Mich App 553.
The voluntariness of a plea of guilty may not be questioned for the first time on appeal. People v. Taylor (1970), 383 Mich 338.
Affirmed.